Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 1 of 19 PageID #: 2252




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and                  )
ALLERGAN INDUSTRIE SAS,                 )
                                        )
                  Plaintiffs,           )
                                        )
            v.                          )   C.A. No. 20-104 (CFC)
                                        )
PROLLENIUM US INC. and                  )
PROLLENIUM MEDICAL                      )
TECHNOLOGIES INC.,                      )
                                        )
                  Defendants.

ALLERGAN’S ANSWERING BRIEF IN OPPOSITION TO DEFENDANTS’
  RENEWED MOTION TO STAY PENDING INTER PARTES REVIEW


                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Jack B. Blumenfeld (#1014)
                                        Jeremy A. Tigan (#5239)
                                        1201 North Market Street
                                        P.O. Box 1347
                                        Wilmington, DE 19899
                                        (302) 658-9200
                                        jblumenfeld@mnat.com
OF COUNSEL:                             jtigan@mnat.com

Gary E. Hood                            Attorneys for Plaintiffs
Mark T. Deming
Randal S. Alexander
Enes Ovcina
POLSINELLI PC
150 North Riverside Plaza, Suite 3000
Chicago, IL 60601
(312) 819-1900

June 22, 2020
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 2 of 19 PageID #: 2253




                                          TABLE OF CONTENTS


I.    Introduction .........................................................................................................1

II. Nature & Stage of the Proceedings & Statement of Facts ..................................2

III. Legal Standard.....................................................................................................6

IV. Argument .............................................................................................................6

         A.       A Stay Pending Resolution of Prollenium’s Newly-Filed IPRs
                  Would Unduly Prejudice Allergan and its Licensees. ..........................6

                  1.        Prejudice to Allergan and its Licensees Will Be
                            Substantial. ..................................................................................6

                  2.        Prollenium’s Timing Reflects Tactical Decision-Making. .........9

         B.       A Stay Will Not Simplify Issues. ........................................................12

                  1.        Absent Prollenium’s Agreement To Permanently
                            “Forego” Inequitable Conduct, Too Many Issues Would
                            Remain to Be Resolved Once a Stay is Lifted. .........................12

                  2.        Prollenium Appears to be Trying to Preserve the Ability
                            to Renew Its Inequitable Conduct Defense...............................12

         C.       The Court Should Schedule This Case for Trial in June 2021 ...........13

V. Conclusion .........................................................................................................14




                                                             i
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 3 of 19 PageID #: 2254




                                       TABLE OF AUTHORITIES


Cases                                                                                                           Page(s)
Belden Techs., Inc. v. Superior Essex Commn’s LP,
   Civ. No. 08-63-SLR, 2010 WL 3522327 (D. Del. Sept. 2, 2010) ...................... 11

Cephalon, Inc. v. Impax Labs., Inc.,
  C.A. 11-1153-SLR, 2012 WL 3867568 (D. Del. Sept. 6, 2012) .......................... 6

Copy Protection LLC v. Netflix, Inc.,
  C.A. No. 14-365-LPS, 2015 WL 3799363 (D. Del. June 17, 2015) .................... 7

Dentsply Int’l, Inc. v. Kerr Mfg. Co.,
  734 F. Supp. 656 (D. Del. 1990)........................................................................... 6

Realtime Data LLC v. Actian Corp.,
  Civil No. 6:15-CV-463-RWS-JDL, 2016 WL 3277259
  (E.D. Tex. June 14, 2016) ..................................................................................... 7

St. Clair Intellectual Property Consultants, Inc. v. Sony Corp.,
    C.A. No. 01-557-JJF, 2003 WL 25283239 (D. Del. Jan. 30, 2003) ..................... 7

TruePosition, Inc. v. Polaris Wireless, Inc.,
   C.A. No. 12-646-RGA/MPT, 2013 WL 5701529 (D. Del. Oct. 21,
   2013) ...............................................................................................................9, 11

Wi-LAN Inc. v. Sharp Elecs. Corp.,
   C.A. No. 15-379-LPS, 2018 WL 914779 (D. Del. Feb. 15, 2018)..................... 13

Rules and Statutes
FED. R. CIV. P. 41(a)................................................................................................. 13




                                                             ii
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 4 of 19 PageID #: 2255




I.    INTRODUCTION
      In its “renewed” motion to stay this competitor-on-competitor litigation,

Prollenium does not even address the legal standard for adjudicating motions to

stay. Although this Court has broad discretion to stay litigation, it must be

exercised in an equitable manner. Here, there is no equity.

      Throughout this litigation—and even before it began—Prollenium has tried

to gain competitive advantages through legal tactics and delay.         It started in

October 2018, when Prollenium bought time to launch its product while engaging

in discussions with Allergan under the guise of obtaining a license. Then, in the

midst of “negotiations,” Prollenium launched its product without notice. Then,

when Allergan filed its original suit in this Court, Prollenium threatened to file

Inter Partes Reviews (“IPRs”)—in January 2019—but then waited more than six

months before trickling out its IPRs over a series of months. Throughout that time,

rather than participate in the litigation, Prollenium stonewalled, refusing to provide

non-infringement contentions or to produce relevant documents.

      The dilatory tactics continued in this litigation. Rather than immediately file

IPRs on U.S. Patent Nos. 10,391,202 (the “’202 patent”) and 10,485,896 (the “’896

patent”), Prollenium waited more than four months after Allergan filed suit (and

more than 2 months after its other IPRs were instituted). At the last hearing,

Prollenium explained its delays in filing the two newest IPRs as somehow
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 5 of 19 PageID #: 2256




contingent on receiving Allergan’s infringement contentions. That excuse is belied

by the fact that its IPRs for the ’202 and ’896 patents challenge all 60 claims in the

patents, while Allergan only asserted 20 (a limit that was the product of extensive

negotiations between the parties) and identified them to Prollenium in early May.

      The upshot is two-fold. First, it is now clear that Prollenium always could

have filed these IPRs. There was no reason—other than delay—not to have filed

them earlier, if not soon after the patents issued, then immediately after they were

asserted in this case. Second, as a result of its delay, Prollenium stands to gain an

even greater unfair competitive advantage. A case that should be ready for trial in

less than a year now stands to have its resolution delayed for three or four more

years. All the while, Allergan and its licensees will be suffering lost sales and

eroded prices, and Prollenium will reap the rewards.

      Given Prollenium’s delay in instituting these IPRs, the prejudice to Allergan

from a stay, and the absence of simplification of issues from a stay, this litigation

should proceed.

II.   NATURE & STAGE OF THE PROCEEDINGS & STATEMENT OF
      FACTS
      Allergan and Prollenium are competitors in the market for HA dermal fillers

that include lidocaine. Prollenium entered this market despite its awareness of

Allergan’s patents.    And now, rather than litigate this case on the merits,

Prollenium seeks a de facto license, self-prescribed, to continue marketing its


                                          2
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 6 of 19 PageID #: 2257




infringing product while the USPTO and the Court of Appeals take years to review

IPRs that were only recently filed.

      The ’202 and ’896 patents issued on August 27, 2019, and November 26,

2019, respectively. Prollenium, no doubt aware of them from the day they issued,

did not timely challenge them in IPRs. Prollenium waited until June 2020—more

than four months after Allergan filed suit—to file its latest round of petitions.

      The filings themselves are not the product of Prollenium’s diligence, but

were spurred by the Court’s denial of Prollenium’s first motion to stay. During the

May 20 hearing, the Court questioned Prollenium’s failure to file the IPRs it had

been threatening, and acknowledged Allergan’s concerns about the likelihood of

simplifying issues, not the least of which was Prollenium’s inequitable conduct

defense. While advising it would entertain a renewed motion if Prollenium would

file the IPRs and forego the inequitable conduct defense, the Court instructed the

parties to confer about next steps and the potential submission of a revised case

schedule. 5/20/20 Hearing Tr. at 23:15–25:7.

      Following the hearing, Allergan quickly sent Prollenium a proposed

schedule based on deadlines the parties had already agreed would govern this case,

but Prollenium refused to engage. See Ex. A (May 27, 2020 Deming to Thomas

Email String).    When it finally responded, Prollenium ignored the proposed

schedule but asked if Allergan would consent to a stay if Prollenium were to



                                           3
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 7 of 19 PageID #: 2258




“drop” inequitable conduct.     Id.   When inquiring what Prollenium meant by

“drop,” Allergan asked what Prollenium’s intentions were with respect to the IPRs

it had been threatening to file but had still not filed, and whether, in Prollenium’s

view, the requested stay would continue through the appeals of those IPRs. Id.

      Finally, on May 29, Prollenium explained that it intended to file a motion to

stay in “the second case,” i.e., C.A. 20-104, and that it was proposing to dismiss

inequitable conduct “in that case without prejudice once the stay is lifted,” and

that Prollenium would prefer the stay to continue through any appeals. See Ex. B

(May 29, 2020 Harbin to Deming Email String) (emphasis added).

      Allergan’s position all along has been that a stay is inappropriate, but it gave

due consideration to Prollenium’s proposal. However, removing the defense from

only one of the two cases would not have a simplifying effect, and a delayed

dismissal without prejudice raised concerns about the eventual resurrection of the

defense. Nevertheless, to avoid burdening this Court again by this issue, Allergan

tried to explore a possible resolution. Ex. C (June 5, 2020 Deming to Harbin

Email String). Throughout these discussions, Prollenium was silent as to whether

it would proceed with filing additional IPRs. Despite expressly inquiring about

Prollenium’s intentions, the first notice Allergan received was service of petition

papers on June 2.




                                          4
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 8 of 19 PageID #: 2259




      The petitions are notable in that they challenge every claim in each patent.

While having previously explained that the IPRs were delayed pending receipt of

Allergan’s infringement contentions, which Allergan served on May 8,

Prollenium’s petitions seek review of every claim—not only those asserted by

Allergan in this case.

      In the absence of a stay, Allergan has endeavored to keep the case moving

forward pending the Court’s decision, but Prollenium refuses to litigate. The

parties had previously engaged in a lengthy back-and-forth to reach agreement

regarding the case schedule, which included efforts to narrow the issues in the case

in advance of trial, and concessions by Allergan to limit the number of asserted

claims in this case in exchange for the joint submission of a proposed schedule to

the Court.   (D.I. 20).   Allergan complied with that schedule, but Prollenium

reneged on its agreement and unilaterally refused to engage in discovery,

presuming that the Court will grant its motion to stay. By its refusal, Prollenium

once again is delaying the eventual resolution of this case, ensuring that much

more will need to be done once the stay is lifted and that it will take that much

longer to reach trial, during which time it will continue to infringe Allergan’s

patents.




                                         5
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 9 of 19 PageID #: 2260




III.     LEGAL STANDARD
         Motions to stay invoke the broad discretionary powers of the court.

Dentsply Int’l, Inc. v. Kerr Mfg. Co., 734 F. Supp. 656, 658 (D. Del. 1990). In

exercising its discretion on a motion to stay, the court generally considers three

factors: “(1) whether the granting of a stay would cause the non-moving party to

suffer undue prejudice from any delay or allow the moving party to gain a clear

tactical advantage over the non-moving party; (2) whether a stay will simplify the

issues for trial; and (3) whether discovery is complete and a trial date set.”

Cephalon, Inc. v. Impax Labs., Inc., C.A. 11-1153-SLR, 2012 WL 3867568, at *2

(D. Del. Sept. 6, 2012). Notwithstanding Prollenium’s eleventh-hour IPR filings,

these factors continue to weigh against a stay in this case.

IV.      ARGUMENT

         A.    A Stay Pending Resolution of Prollenium’s Newly-Filed IPRs
               Would Unduly Prejudice Allergan and its Licensees.
         A stay here would inject additional delay in this case. Throughout that

period of delay, Prollenium will continue to sell infringing product, to the

detriment of Allergan and its licensees.

                  1. Prejudice to Allergan and its Licensees Will Be Substantial.

         Staying this case now, after Prollenium finally has filed its IPRs, will cause

substantial prejudice to Allergan by delaying final resolution of its claims for

years.     “[S]taying a case pending [US]PTO review risks prolonging the final



                                            6
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 10 of 19 PageID #: 2261




resolution of the dispute and thereby may result in some inherent prejudice to the

plaintiff.”   Copy Protection LLC v. Netflix, Inc., No. 14-365-LPS, 2015 WL

3799363, at *1 (D. Del. June 17, 2015) (citation omitted). In its opposition to

Prollenium’s prior motion to stay (see D.I. 21), Allergan described the likelihood

of prejudice it will suffer if Prollenium is permitted to continue infringing at risk of

an adverse judgment for multiple years. That prejudice would be amplified if a

stay were to be entered based on Prollenium’s latest IPRs, which trail the original

batch by as many as 10 months.

       The Patent Trial and Appeal Board (“PTAB”) will not make a determination

on whether to institute Prollenium’s late-filed IPRs until at least December of this

year, and even if it decides to institute the IPRs, a final written decision would not

be issued until late 2021. Thus, Prollenium asks this Court to delay the trial of this

case—which involves direct competitors—until late 2022 (or later in the event of

appeal). After factoring in time to complete discovery following any appeal, the

effect would be delaying a case for several years that would otherwise be ready for

trial by June of next year. See St. Clair Intellectual Property Consultants, Inc. v.

Sony Corp., No. 01-557-JJF, 2003 WL 25283239, at *1 (D. Del. Jan. 30, 2003)

(reasoning that delay of the trial would unduly prejudice the patentee in view of the

substantial progress of the case); Realtime Data LLC v. Actian Corp., Civil No.

6:15-CV-463-RWS-JDL, 2016 WL 3277259, *2 (E.D. Tex. June 14, 2016)



                                           7
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 11 of 19 PageID #: 2262




(“[A] stay could delay this case until January 8, 2018, which is well beyond the

scheduled trial date of May 22, 2017. The delay could be further exacerbated if

Defendants invoke their right to appeal the PTAB’s decision to the Federal Circuit.

Such a lengthy delay will result in significant prejudice to Realtime and, therefore,

this factor weighs against a stay.” (citations omitted)).

      The undue prejudice to Allergan and its licensees from a stay would be

compounded in the event Prollenium were to be able to reinject inequitable

conduct into this case (which it is only offering to dismiss “without prejudice”) at

the conclusion of a stay. The lengthy stay that Prollenium seeks will ensure that

the evidence contradicting inequitable conduct will grow stale—between now and

the expiry of a stay, witnesses might no longer be employed by Allergan and their

memories will no doubt have faded.             All of this would work to Allergan’s

detriment if Prollenium’s inequitable conduct allegations remain in the case.

      This prejudice is further compounded by the economic harm a stay would

cause to Allergan and its licensees.       (D.I. 21 at 12-16).    In short, because

Prollenium and Allergan directly compete in the market for dermal fillers, each

sale that Prollenium makes is a sale diverted from Allergan or one of its licensees.

In order to preserve market share, Allergan and its licensees may need to adjust

their prices and charge less than they could if they otherwise had the benefit of

their exclusionary patent rights.     The consequent price erosion and/or loss of



                                           8
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 12 of 19 PageID #: 2263




market share will permanently reshape the market for Allergan and its licensees

even if Prollenium is ultimately removed from the market. Granting the additional

stay Prollenium now requests therefore would cause Allergan and its licensees to

suffer further compounding losses due to diluted market share and price erosion,

while allowing Prollenium to reap the benefits of its infringing sales.

                2. Prollenium’s Timing Reflects Tactical Decision-Making.
      Just as it did in bringing the IPRs when it did to gain an advantage in the

first case, Prollenium has again delayed in bringing IPRs in the second case. The

effect, of course, has been to delay when the stay starts—and by extension, ends—

so as to enable it to continue to infringe for as long as possible before any ultimate

liability determination.

                       a. Prollenium Repeatedly Has Delayed IPR Filings With No
                          Legitimate Explanation.

      The Court should consider Prollenium’s significant delay in bringing these

IPRs and the likely effect it will have on the prejudice to Allergan.             See

TruePosition, Inc. v. Polaris Wireless, Inc., No. 12-646-RGA/MPT, 2013 WL

5701529, at *6 (D. Del. Oct. 21, 2013) (“The more diligent a party is in seeking

inter parties [sic] review, the less likely its petition is prejudicial to the non-

movant.”). As the Court previously observed, Prollenium waited months to file

these IPRs. Although it ultimately did file its petitions after the Court inquired

about the delay during the May 20 hearing, the speed with which it was able to


                                          9
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 13 of 19 PageID #: 2264




prepare and file these petitions calls into question Prollenium’s prior attempt to

explain its delay to the Court.

                       b. Prollenium Told This Court It Needed Infringement
                          Contentions Before Filing The IPR Petitions, But Filed
                          IPRs on All 60 Patent Claims Despite Allergan Asserting
                          Only 20 Claims.

      During the May 20 hearing, Prollenium explained that it had delayed filing

IPRs in C.A. 19-126 because it was waiting on infringement contentions so that it

could “only address the claims we need to address.” 5/20/20 Tr. at 15:14–21. In

this case, by the agreement of the parties, Allergan provided Prollenium with

infringement contentions for 20 asserted claims on May 8, 2020, 12 days before

the hearing.1 (See D.I. 25). And yet after receiving those contentions identifying

which “claims [it] need[ed] to address,” Prollenium went on to file IPRs as to all

60 claims in the patents anyway, just three weeks after the receipt of the

infringement contentions and two weeks after the last hearing.

                       c. Prollenium Ignored Allergan’s Repeated Requests to
                          Coordinate.

      Prollenium’s dilatory motive is also evident in Prollenium’s recent

correspondence. Allergan has asked Prollenium repeatedly if it would abide by a
      1
        The number of asserted claims in this case was the product of extensive
negotiation by the parties that culminated in Allergan agreeing to provide
infringement contentions for a narrow set of claims by a specific date. In
exchange, Prollenium agreed to provide non-infringement and invalidity
contentions. While Allergan held up its end of that bargain, Prollenium has since
refused to provide any contentions in view of its renewed motion to stay. See Ex.
D (June 12, 2020 Harbin to Deming Email String).



                                        10
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 14 of 19 PageID #: 2265




schedule it had already agreed to, and Prollenium refused to engage. See Ex. A –

Ex. C. Likewise, Prollenium obscured its intent for the threatened IPRs despite

Allergan’s direct inquiries about them, only to file them late in the evening on June

2, on the eve of the deadline the Court initially set for the parties to submit a

schedule or seek a stay. See Exs. E, F (June 2, 2020 Heidt Emails).

      Courts in this District and elsewhere have recognized that “[f]ilings for IPR

made well after the initiation of litigation . . . may suggest an unfair tactical

advantage or dilatory motive.”     TruePosition, Inc., 2013 WL 5701529, at *6

(finding that a stay would prejudice the non-movant where, among other things,

the movant waited to file its IPR petitions until “close to the eve of claim

construction briefing, and after substantial document discovery was conducted”);

see also Belden Techs., Inc. v. Superior Essex Commn’s LP, No. 08-63-SLR, 2010

WL 3522327, at *2 (D. Del. Sept. 2, 2010) (“A request for reexamination made

well after the onset of litigation followed by a subsequent request to stay may lead

to an inference that the moving party is seeking an inappropriate tactical

advantage.”). Prollenium’s actions here suggest a motivation to gain an unfair

tactical advantage.




                                         11
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 15 of 19 PageID #: 2266




        B.    A Stay Will Not Simplify Issues.

                 1. Absent Prollenium’s Agreement To Permanently “Forego”
                    Inequitable Conduct, Too Many Issues Would Remain to Be
                    Resolved Once a Stay is Lifted.
        As the Court is aware, the IPRs are limited to patentability under §§ 102 and

103. The USPTO will not address inequitable conduct, nor will it address other

issues like Prollenium’s § 112 invalidity arguments, Allergan’s infringement

claims, or the parties’ competing views about damages. Thus, the IPRs are not

likely to simplify the case unless, at minimum, Prollenium threads the needle and

wins on every challenged claim. The Board’s institution is not due until December

2020 and, if instituted, a final written decision would likely not issue before late

2021.

                 2. Prollenium Appears to be Trying to Preserve the Ability to
                    Renew Its Inequitable Conduct Defense.
        Prollenium’s refusal to forego inequitable conduct simply adds to the issues

that will remain to be litigated once a stay is lifted. Prollenium’s proposal to

withdraw inequitable conduct “without prejudice,” and limited to C.A. 20-104, is

inconsistent with the Court’s direction following the May 20 hearing.

        Although the Court did not expressly say a dismissal must be with prejudice,

the fact remains that dismissing inequitable conduct without prejudice—and even

then only from C.A. 20-104, and not also C.A. 19-126—could allow the issue to

return after a stay is lifted. A dismissal without prejudice, by its very terms, does


                                          12
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 16 of 19 PageID #: 2267




not preclude the party dismissing from reasserting the claim once dismissed. See,

e.g., FED. R. CIV. P. 41(a); Wi-LAN Inc. v. Sharp Elecs. Corp., No. 15-379-LPS,

2018 WL 914779, at *1 (D. Del. Feb. 15, 2018) (recognizing that dismissal

without prejudice results in the “prospect that [the non-dismissing party] will face

a subsequent lawsuit”). Although Prollenium appears in its Motion to have agreed

to dismiss the issue from both cases, it still insists that dismissal be without

prejudice and not until the stay is lifted. Prollenium’s view that the Court would

not permit Prollenium to re-assert inequitable conduct later in these actions—

despite the dismissal having been entered without prejudice—is irreconcilable with

its unwillingness to dismiss with prejudice and its insistence on delay. Such a

dismissal does not assure Allergan that the issue will not be resurrected by

Prollenium if and when this litigation restarts, and in that event the issues would

not be simplified by the requested stay. Thus, this factor should weigh against

granting Prollenium’s renewed motion.

      C.    The Court Should Schedule This Case for Trial in June 2021
      Although trial has not yet been set in this case, the parties had previously

reached agreement and submitted a proposed schedule for the Court’s

consideration that would have culminated in a June 2021 trial date, as had

originally been set in C.A. 19-126. (See D.I. 20). As Allergan has previously set




                                        13
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 17 of 19 PageID #: 2268




forth, (D.I. 21), the parties made significant progress in C.A. 19-126, which will

enable them to move forward with this case on the timeline they originally agreed.

V.    CONCLUSION
      Therefore, Allergan respectfully requests that the Court deny Prollenium’s

motion and schedule this case for trial in June 2021.



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jeremy A. Tigan

                                           Jack B. Blumenfeld (#1014)
                                           Jeremy A. Tigan (#5239)
                                           1201 North Market Street
                                           P.O. Box 1347
OF COUNSEL:                                Wilmington, DE 19899
                                           (302) 658-9200
Gary E. Hood                               jblumenfeld@mnat.com
Mark T. Deming                             jtigan@mnat.com
Randal S. Alexander
Enes Ovcina                                Attorneys for Plaintiffs
POLSINELLI PC
150 North Riverside Plaza, Suite 3000
Chicago, IL 60601
(312) 819-1900

June 22, 2020




                                         14
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 18 of 19 PageID #: 2269




                     WORD COUNT CERTIFICATION
      The undersigned hereby certifies that the substantive text of Plaintiffs’

June 22, 2020 Answering Brief in Opposition to Defendants’ Renewed Motion to

Stay Pending Inter Partes Review contains 3,147 words, as counted by the word

count feature of Microsoft Word.


                                    /s/ Jeremy A. Tigan
                                    Jeremy A. Tigan (#5239)
Case 1:20-cv-00104-CFC Document 32 Filed 06/22/20 Page 19 of 19 PageID #: 2270




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 22, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on June 22, 2020, upon the following in the manner indicated:

John G. Day, Esquire                                          VIA ELECTRONIC MAIL
Andrew C. Mayo, Esquire
ASHBY & GEDDES
500 Delaware Avenue, 8th Floor
P.O. Box 1150
Wilmington, DE 19899
Attorneys for Defendants

John W. Harbin, Esquire                                       VIA ELECTRONIC MAIL
Gregory J. Carlin, Esquire
Warren Thomas, Esquire
Robert J. Leonard, Esquire
MEUNIER CARLIN & CURFMAN LLP
999 Peachtree Street NE, Suite 1300
Atlanta, GA 30309
Attorneys for Defendants



                                                /s/ Jeremy A. Tigan

                                                Jeremy A. Tigan (#5239)
